PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wu, Elaine
Application No. 12/420,822
Filed: 9 Apr 2009
For Contract Administration Support/Audit System (CASAS)

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed January 5, 2022 pursuant to 37 C.F.R. § 1.181(a), requesting that the holding of abandonment in the above-identified application be withdrawn.  

The renewed petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed July 2, 2012, which set a shortened statutory period for reply of three months.  An after-final amendment was received on October 2, 2012, and an advisory action was mailed on February 6, 2013.  The maximum extendable period for responding to the final Office action expired at midnight on January 2, 2013.  No extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained, and no additional responses were received.  Accordingly, the above-identified application became abandoned by operation of law on October 3, 2012.  A notice of abandonment was mailed on April 25, 2013.

An original petition pursuant to 37 C.F.R. § 1.181(a) requesting the withdrawal of the holding of abandonment in the above-identified application was filed on May 19, 2021 and was dismissed via the mailing of a decision on August 18, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.181(a) was filed on October 18, 2021, which was dismissed via the mailing of a decision on November 5, 2021.



This was addressed on pages three and four of the decision mailed on November 5, 2021 which set forth, in pertinent part:

With the renewed petition filed on October 18, 2021, Petitioner argues her after-final amendment received on October 2, 2012 was timely filed.  However, the Examiner reviewed the October 2, 2012 amendment and determined that it did not place the claims in condition for allowance.  See the continuation sheet of the February 6, 2013 advisory action, which sets forth, in toto:
	
    PNG
    media_image2.png
    30
    746
    media_image2.png
    Greyscale


The filing of an amendment to the claims after the issuance of a final Office action is not like the filing of an amendment to the claims prior to the issuance of a final Office action.  In order for an after-final amendment to the claims to be entered, it must place the claims in condition for allowance.  Since an amendment which prima facie places the application in condition for allowance (or either a Notice of Appeal or a Request for Continued Examination) was not filed prior to the expiration of the maximum period for responding to the final Office action, this application went abandoned for failure to provide a proper response to the final Office action of July 2, 2012.

It follows that the record does not support a finding that the holding of abandonment should be withdrawn.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.
 
Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a):

The fee is currently set at $1050 at the small entity rate, and $525 for entities which have established micro entity status.  
A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf
Petitioner may download information about this petition type here: https://www.uspto.gov/web/offices/pac/mpep/s711.html#d0e81972
Petitioner may also wish to consider filing a 
Notice of Appeal (https://www.uspto.gov/forms/sb0031.pdf); or 
a Request for Continued Examination (https://www.uspto.gov/sites/default/files/web/forms/sb0030.pdf) and the associated fee); or 
an amendment that prima facie places the application in condition for allowance.
Moreover, any such petition under 37 C.F.R. § 1.137(a) would necessarily be filed more than two years after the date of abandonment of this application.  Therefore, applicant would also have to provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222, 12223 (March 2, 2020).

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.






this decision should be directed to the undersigned at (571) 272-3225.5  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).